DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an electronic apparatus comprising the color conversion member of claim 14 and a display device” in claims 15-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ippen et al. (US 2019/0390109 A1; hereinafter “Ippen”).
Regarding Claim 1, Ippen teaches a semiconductor nanoparticle (paragraphs 79, 85, and 190) comprising: a core comprising ZnSe1-xTex (paragraphs 106-107, ZnSe1-xTex, wherein, for example, x = 0.25); a middle shell covering the core and comprising ZnSe and/or ZnSeyS1-y (paragraphs 106 and 147, ZnSe); and an outer shell covering the middle shell and comprising a Group II-VI compound (paragraphs 106 and 147, ZnS), wherein 0.2<x≤0.5, 0<y<1, and the semiconductor nanoparticle is to emit visible light other than blue light (paragraph 188.  For example, the nanostructure emitting light at a peak emission maximum of 590 nm, which is in a visible light spectrum other than blue light).
Regarding Claim 2, Ippen teaches wherein 0.25≤x≤0.5 (paragraph 107.  For example, x = 0.25).
Regarding Claim 3, Ippen teaches wherein the semiconductor nanoparticle is to emit light having a maximum emission wavelength of about 500 nm to about 650 nm (paragraph 188.  For example, the nanostructure emitting light at a peak emission maximum of 590 nm).
Regarding Claim 4, Ippen teaches wherein the semiconductor nanoparticle is to emit green light having a maximum emission wavelength of about 500 nm to about 600 nm (paragraph 188.  For example, the nanostructure emitting light at a peak emission maximum of 590 nm).
Regarding Claim 5, Ippen teaches wherein the Group II-VI compound comprises Zn, and is a binary compound or a ternary compound (paragraphs 106 and 176).
Regarding Claim 6, Ippen teaches wherein the Group II-VI compound comprises at least one compound selected from ZnS, ZnSe, ZnTe, ZnO, ZnSeS, ZnSeTe, and ZnSTe (paragraphs 106 and 176).
Regarding Claim 7, Ippen teaches wherein the Group II-VI compound comprises ZnS (paragraphs 106 and 176).
Regarding Claim 8, Ippen teaches wherein the core is about 0.5 nm to about 2.5 nm in radius (paragraph 110. For example, a diameter about 3.0 nm has 1.5 nm in radius).
Regarding Claim 9, Ippen teaches wherein the middle shell is about 0.5 nm to about 2 nm in thickness (paragraphs 106 and 151.  For example, ZnSe having 2nm in thickness).
Regarding Claim 10, Ippen teaches wherein the outer shell is about 0.5 nm to about 2 nm in thickness (paragraphs 106 and 151.  For example, ZnS having 2nm in thickness).
Regarding Claim 11, Ippen teaches wherein the semiconductor nanoparticle is about 3 nm to about 13 nm in diameter (paragraphs 106, 110, and 151.  For example, 3.0nm core diameter, 2nm thickness for the middle shell, and 2nm thickness for the outer shell results the semiconductor nanoparticle 7nm in diameter).
Regarding Claim 12, while Ippen does not explicitly disclose the property of the semiconductor nanoparticle “the semiconductor nanoparticle has an absorbance of about 0.1 or greater with respect to blue light having a wavelength of about 450 nm”, Ippen teaches each and every limitation/composition of the semiconductor nanoparticle identical to that of the claim.  Ippen additionally teaches a photoluminescence quantum yield for the nanostructure (paragraphs 87 and 187).  Accordingly, since the structure/composition disclosed in Ippen is identical to that of the claim, claimed property is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 13, Ippen teaches wherein an emission wavelength spectrum of the semiconductor nanoparticle has a full width of half maximum (FWHM) in a range of about 60 nm or less (paragraph 189).
Regarding Claim 14, Ippen teaches a color conversion member comprising: a semiconductor nanoparticle (paragraphs 79, 85, and 190), wherein the semiconductor nanoparticle comprises: a core comprising ZnSe1-xTex (paragraphs 106-107, ZnSe1-xTex, wherein, for example, x = 0.25); a core comprising ZnSe1-xTex (paragraphs 106-107, ZnSe1-xTex, wherein, for example, x = 0.25); and an outer shell covering the middle shell and comprising a Group II-VI compound (paragraphs 106 and 147, ZnS), and wherein 0.2<x≤0.5, 0<y<1, and the semiconductor nanoparticle is to emit visible light other than blue light (paragraph 188.  For example, the nanostructure emitting light at a peak emission maximum of 590 nm, which is in a visible light spectrum other than blue light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ippen in view of Won et al. (US 2019/0211260 A1; hereinafter “Won”).
Regarding Claim 15, teaching Ippen has been discussed above including the color conversion member recited in claim 14 as discussed above (See the rejection of claim 14 above) and utilizing the color conversion member in a display device (paragraph 190).  However, Ippen does not explicitly disclose an electronic apparatus comprising the color conversion member and a display device in a structural configuration.  Won teaches an electronic apparatus (a display device) comprising a color conversion member (11) and a display device (OLED) in a structural configuration (fig. 3A and paragraphs 336-341).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ippen with that of Won in order to utilize the nanostructure of Ippen to the desired display device such as the one taught in Won.  
Regarding Claim 16, Won teaches wherein the display device is to emit blue light having a maximum emission wavelength of about 400 nm to about 490 nm (paragraphs 335-337).
Regarding Claim 17, the combined teaching of Ippen and Won teaches wherein at least one region of the color conversion member comprises the semiconductor nanoparticle, and the at least one region of the color conversion member is to absorb blue light emitted from the display device and to emit visible light other than blue light (Won, fig. 3A the display device including the OLED emitting blue light and 11 converting blue light and emitting green light & Ippen, the nanostructure as discussed in claim 14 above).
Regarding Claim 18, the combined teaching of Ippen and Won teaches wherein at least one region of the color conversion member comprises the semiconductor nanoparticle, and the at least one region of the color conversion member is to absorb blue light emitted from the display device and to emit light having a maximum emission wavelength of about 500 nm to about 650 nm (Won, fig. 3A the display device including the OLED emitting blue light and 11 converting blue light and emitting green light at a green light wavelength & Ippen, the nanostructure as discussed in claim 14 above).
Regarding Claim 19, the combined teaching of Ippen and Won teaches wherein at least one region of the color conversion member comprises the semiconductor nanoparticle, and the at least one region of the color conversion member is to absorb blue light emitted from the display device and to emit green light having a maximum emission wavelength of about 500 nm to about 600 nm (Won, fig. 3A the display device including the OLED emitting blue light and 11 converting blue light and emitting green light at a green light wavelength & Ippen, the nanostructure as discussed in claim 14 above).
Regarding Claim 20, Won teaches wherein the display device comprises a liquid crystal display, an organic light-emitting display device, or an inorganic-light emitting display device (paragraph 337).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829